DETAILED ACTION
The Amendment filed 7/5/2022 has been entered. Claims 1-21 remain pending in the application.  
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The limitations drawn to determining a width of a turbine nozzle defined by the turbine housing, the turbine comprising a turbine wheel for rotation within a turbine housing, the turbine housing including at least one volute arranged to deliver a fluid to the turbine wheel via the turbine nozzle, the method comprising: selecting from a relationship between a turbine stage efficiency and an effective nozzle area, at least one target effective nozzle area, wherein the effective nozzle area is dependent on both the width of the turbine nozzle and a whirl angle induced by the at least one volute; and determining in dependence on the whirl angle, the width of the turbine nozzle as a width that will achieve the at least one target effective nozzle area, in combination with the other limitations of the claims was not disclosed not rendered obvious over the prior art.
US Publication 2017022830 is considered to be the closest art of record which discusses adjusting the tongue dimensions of the turbine inlet to adjust the effective A/r (Par 0016) so as to achieve the desired whirl angle.  However this reference fails to recite all the above limitations of the claim and the order and dependency on which they place on one another to achieve the full limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-21 allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE at (571)270-1406 normal office hours are M-F 8:00am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE S BOGUE/Primary Examiner, Art Unit 3746